Citation Nr: 9921412	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for sacro-iliac strain 
with degenerative arthritis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left foot (formerly, with traumatic arthritis), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO, which 
denied claims of entitlement to an increased rating for sacro-
iliac strain with degenerative arthritis and residuals of a 
fracture of the left foot with traumatic arthritis.  The veteran 
appeared at a hearing before a local hearing officer at the RO in 
May 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's sacro-iliac strain with degenerative arthritis 
is manifested by narrowing of joint space, moderate limitation of 
motion with pain, limitation of forward bending, muscle spasms, 
degenerative disc disease, and left radiculopathy; pronounced 
symptoms of disc syndrome that persist with only intermittent 
relief are not shown.  

3.  The veteran's residuals of a fracture of the left foot are 
manifested by limitation of ankle motion and subjective 
complaints of pain and numbness, resulting in overall moderate 
impairment; arthritis is not shown on x-ray.


CONCLUSIONS OF LAW

1.  A 40 percent rating for the veteran's service-connected 
sacro-iliac strain with degenerative arthritis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 
5294, 5295 (1998).

2.  An increased rating in excess of 10 percent for service-
connected residuals of a fracture of the left foot (formerly, 
with traumatic arthritis) is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5283, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On VA examination in June 1946, the veteran reported straining 
his back while carrying a GI water can during service.  He also 
reported fracturing the 1st and 2nd metatarsal bones of the 
left foot, after a car loader crushed his foot.  The diagnoses 
were "[a]rthritis, traumatic, secondary to fracture, healed, 
1st and 2nd cuneiform," and "[s]train, right sacrospinalis 
muscle, moderate."

In June 1946, service connection was established for residuals of 
a fracture of the 1st and 2nd cuneiform of the left foot 
(analogous to traumatic arthritis).  A 10 percent evaluation was 
assigned, effective from January 18, 1946 and has remained in 
effect ever since.  Service connection was also established for 
sacro-iliac strain.  A noncompensable (zero percent) rating was 
assigned, effective from January 18, 1946.

In February 1950, the RO increased the rating for sacro-iliac 
strain from zero to 10 percent, effective February 7, 1950.

On VA examination in March 1976, the veteran complained of low 
back pain with radiation of pain into the left lower extremity.  
He reported increased pain with bending, lifting, twisting, and 
straining.  He also complained of stiffness in his back, which he 
noted had worsened through the years.  He also complained of pain 
in his left foot, which was always worse when walking on uneven 
surfaces or trying to walk on his toes.  Physical examination 
revealed that the veteran walked without a noticeable limp.  
Examination of the left foot revealed a prominent bony mass on 
the dorsum of the mid portion of the foot at the junction of the 
metatarsals and the tarsals on the medial side.  There was 
decreased motion in the mid-tarsal area.  There was crepitation 
but no calluses on the foot.  Range of motion of the ankle was 
full.  There was increased pain with standing on toes or with 
squatting.  X-rays of the left foot revealed a little 
irregularity of the distal portions of the cuneiform and in the 
base of the 2nd metatarsal consistent with residuals from old 
trauma.  Examination of the back revealed an increase in the 
dorsal kyphosis.  The pelvis was level.  The leg lengths were 
equal.  There was no spasm of the paravertebral muscles.  Range 
of motion was flexion to 60 degrees, extension to 20 degrees, 
lateral bending to 25 degrees, and rotation to 30 degrees.  
Patrick's test was negative.  Straight-leg raising was 60 
degrees.  There was no muscle atrophy.  The reflexes were active 
and equal.  The veteran could stand on his heels and toes.  There 
were no definite sensory changes.  X-rays of the lumbosacral 
spine showed moderate increased kyphosis in the lower thoracic 
and upper lumbar spine with some roughening of the superior 
margins of the bodies L1 and 2 consistent with residual from old 
trauma.  The diagnoses were "degenerative arthritis, lumbosacral 
joint, secondary to strain" and "traumatic arthritis, left 
foot, secondary to fracture of the cuneiform."

In April 1976, the RO recharacterized the veteran's service-
connected sacro-iliac strain to include degenerative arthritis.  
A 20 percent evaluation was assigned, effective from December 2, 
1975, and remained in effect for many years thereafter.

In April 1997, the veteran filed a claim for an increased rating 
for his service-connected disability and requested a VA 
examination. 

VA treatment records, dated from November 1996 to October 1997, 
show that the veteran was treated for complaints of back and leg 
pain.  In April 1997, it was noted that he had mild paraspinal 
lumbar tenderness but no sciatic notch tenderness.  Straight leg 
raising was negative.  In September 1997, he was seen for 
complaints of discomfort in the left foot and back pain.  Chronic 
pain was assessed.  In October 1997, he was seen for recurring 
back and left leg pain.  

On VA examination of the spine in August 1997, the veteran gave a 
history of sustaining injuries to the back in service.  He 
reported that his back hurts most of the time and that he had 
noticed some stinging down the medial aspect of the left leg.  
Physical examination revealed no fixed deformity or postural 
abnormalities.  There was some spasm noted, especially in the 
lumbosacral area.  Range of motion was forward flexion to 75 
degrees, backward extension to 20 degrees, left and right lateral 
flexion to 20 degrees, and left and right rotation to 30 degrees.  
There was objective evidence of pain on motion.  Deep tendon 
reflexes were normoactive.  Gross sensation was present, except 
for decreased sensation in the L4 dermatome below the knee.  
Bilateral straight leg raising was positive at 45 degrees on the 
left and negative at 90 degrees on the right.  X-rays of the 
lumbosacral spine revealed slight scoliosis convex to the left.  
There was osteophyte formation involving the L5, L4, L2, and L1.  
There was disk narrowing of T12-L1 and L1-L2.  There was also 
marked facet joint sclerosis at L1-2.  The impression was 
degenerative joint disease and degenerative disc disease of the 
upper lumbar spine with evidence of mild degenerative disc 
disease of the lower lumbar spine.  "Low back pain with 
degenerative joint disease/degenerative disc disease and left 
radiculopathy" was diagnosed.  The examiner noted that the 
veteran had stated that he hurt all the time, but was especially 
hurting today following the trip for this examination.  The 
examiner noted that the veteran was examined at maximum 
disability.

On VA examination of the feet in August 1997,  the veteran 
reported sustaining a crushing-type injury to the left foot with 
fractures of the metatarsals during service.  He reported that he 
now had pain most of the time and that this had gradually 
worsened.  Physical examination revealed that the veteran had a 
normal posture.  He could stand, squat, supinate, pronate, and 
raise on toes and heels.  His appearance was essentially within 
normal limits.  It was noted that function showed limited motion 
of the ankle of 10 degrees dorsiflexion and 20 degrees plantar 
flexion.  The veteran did have what appeared to be callus 
formation on the 1st and 2nd metatarsal heads, which was quite 
tender and showed some deformity.  The veteran's gait was within 
normal limits.  There were no secondary skin or vascular changes.  
X-rays of the left foot were normal and did not show evidence of 
a previous fracture or degenerative joint disease.  Status post 
crush injury to the left foot without degenerative joint disease 
was diagnosed.

In his substantive appeal, received in April 1998, the veteran 
reported that he was having severe pain in his left foot and leg, 
which occurred after walking and everyday routine.  He reported 
that staying off of his leg and foot and applying heat helped.  
He also noted that when he got up and started moving around, it 
started to hurt all over again.  He stated that his left foot 
really bothered him to the point that he could not walk any 
distances.  He reported that he had had to quit farming, which 
was the only way he could make a living, and that this had 
changed his lifestyle completely.

In May 1998, the veteran appeared before a local hearing officer 
at the RO.  The veteran testified that he had had to give up his 
employment in construction as a carpenter because of his back 
problems.  He stated that he had back pain when bending forward, 
doing heavy work, and had back pain that radiated down into the 
hip.  He stated that his back pain prevented him from doing 
chores around the farm, which he son now managed.  He stated that 
VA had prescribed him medication for arthritis and pain.  He 
further stated that he had a lot of back discomfort at night.  He 
also testified that he experienced burning sensation and pain in 
the left foot.  He stated that his foot does not swell, but hurt 
him whenever he walked up or downhill.  He stated that his foot 
problems have restricted his activities such as farm work.

II.  Analysis

The veteran's claims are "well grounded," meaning the claims 
are "plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  As all of the evidence that is relevant to the claims 
has been properly developed, VA has satisfied its "duty to 
assist."  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Initially, the Board notes that under governing regulation, a 
disability that has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951 (1998).  Both the 
20 percent evaluation assigned for sacro-iliac strain with 
degenerative arthritis, and the 10 percent evaluation assigned 
for residuals of a fracture of the left foot have been in effect 
in excess of 20 years.  Therefore, these ratings are now 
protected and cannot be reduced.  38 C.F.R. § 3.951(b).

Disability evaluations are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities-which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  When making 
determinations as to the appropriate rating to be assigned, VA 
must take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess movement, 
weakness, excess fatigability, or incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

A.  Sacro-iliac Strain

The veteran's service-connected sacro-iliac strain with 
degenerative arthritis has been evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5294 (1998).  This 
diagnostic code pertains to the rating criteria of sacro-iliac 
injury and weakness, and does not have independent rating 
criteria, but rather is rated by the same criteria under which 
lumbosacral strain is rated pursuant to Diagnostic Code 5295 
(1998).

Diagnostic Code 5295 provides criteria by which impairment of the 
low back resulting from lumbosacral strain may be evaluated.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion in a 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
When there is severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion, a 40 percent rating is warranted.  Id.  

Here, however, since the veteran's disability is shown to involve 
degenerative arthritis, and he has a long history of disc disease 
of the lumbar spine, the Board will also consider Diagnostic 
Codes 5010 and 5293 as alternate bases for evaluating the 
veteran's disability.  It is significant to note that the 
provisions of Diagnostic Code 5295 contemplate that lumbosacral 
strain may result in joint space difficulties, presumably to 
include disc syndrome.

Under Diagnostic Code 5010, traumatic arthritis is evaluated as 
degenerative arthritis under Diagnostic Code 5003.  That 
diagnostic code prescribes that arthritis established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved (here, Diagnostic Code 5292).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5292, a 20 percent rating is assigned for 
moderate limitation of motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5292.  A 40 percent rating, the highest attainable, is 
assigned for severe limitation of motion.  Id.

Under Diagnostic Code 5293 (intervertebral disc syndrome), a 20 
percent rating is assigned for moderate, recurring attacks.  
38 C.F.R. § 4.71a; Diagnostic Code 5293.  A 40 percent rating is 
assigned for severe, recurring attacks and intermittent relief.  
Id.  A 60 percent rating is assigned for pronounced disability 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc with little intermittent relief.  Id.

The veteran has complained of having chronic low back pain.  He 
has also complained of stinging down the medial aspect of his 
left leg, and back pain radiating down into the hip.  VA 
treatment records in April 1997 indicate that the veteran had 
mild paraspinal lumbar tenderness noted in the back.  On 
examination in August 1997, muscle spasms, especially in the 
lumbosacral area, were noted in his lower back.  Range of motion 
of his back was forward flexion to 75 degrees, backward extension 
to 20 degrees, left and right lateral flexion to 20 degrees, and 
left and right rotation to 30 degrees.  Furthermore, a review of 
the record shows objective evidence of disc narrowing, left 
radiculopathy, and mild degenerative disc disease of the lower 
lumbar spine.  In view of the foregoing, and fully considering 
the veteran's complaints of pain, the Board finds that the 
veteran's symptoms, which include limitation of forward bending, 
osteo-arthritic change, and narrowing of joint space suggest 
difficulties that more nearly approximate the criteria for an 
increased (40 percent) rating.  38 C.F.R. § 4.7, Diagnostic Code 
5295 (1998).  An increased rating is therefore warranted.

However, no more than a 40 percent evaluation can be assigned 
under Diagnostic Code 5295, 5293, or 5292.  Initially, the Board 
notes that the maximum schedular award assignable under 
Diagnostic Code 5292 and 5295 is 40 percent; hence, no greater 
benefit can flow to the veteran under Diagnostic Code 5292.  
Further, as regard Diagnostic Code 5293, the Board finds that the 
record does not establish that the veteran's service-connected 
sacro-iliac strain with degenerative arthritis results in attacks 
of disc syndrome that are "pronounced" (i.e. persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief).  Although the veteran has been 
observed with muscle spasm and left radiculopathy in August 1997, 
the veteran's treatment records are otherwise negative for the 
symptoms outlined above (See August 1997 VA examination).  
Although pain has been described as chronic, it does not appear 
to be "persistent" as contemplated by the pertinent criteria.  
To warrant a 60 percent rating, the symptoms (recurring attacks 
of disc syndrome) must be so persistent as to result in little 
intermittent relief.  In short, taking into account the 
complaints of chronic pain, medication required, attacks of disc 
syndrome do not equate to disability of the type contemplated by 
the criteria for a 60 percent rating- persistent symptoms with 
only little intermittent relief.

Furthermore, while it might be argued that the Board's analysis 
should include consideration of whether separate ratings are 
warranted for limitation of motion, disc syndrome, and 
lumbosacral strain, it should be pointed out that each of these 
sets of criteria overlap as to the manifestations to be evaluated 
(for example, limitation of motion of the low back, and 
functional loss due to pain are to be considered under each 
diagnostic code.)  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, as no separate and distinct disabilities are shown, 
assignment of separate ratings for the various manifestations of 
the veteran low back disability is precluded by the rule against 
pyramiding.  38 C.F.R. § 4.14 (1998).  However, the functional 
loss due to pain has been considered in arriving at the current 
evaluation. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
202 

As a final matter, the Board notes that the above decision is 
based on the pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that there 
is no indication that the schedular criteria are inadequate to 
evaluate the veteran's disability.  In this regard, the Board 
notes that there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the application 
of the regular schedular standards.  Therefore, in the absence of 
evidence of factors specifically pertaining to sacro-iliac strain 
disability that might warrant extra-schedular consideration, such 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

B.  Left Foot

The veteran's service-connected residuals of a fracture of the 
left foot (formerly, with traumatic arthritis) are currently 
evaluated as 10 percent disabling under Diagnostic Code 5283.  
Moderate malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent evaluation and moderately severe malunion 
or nonunion of tarsal or metatarsal bones warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  A 30 
percent evaluation is assigned when there is severe malunion or 
nonunion of the tarsal or metatarsal bones.  Id.  The Board notes 
that a 40 percent evaluation for foot injuries may be assigned if 
there is evidence of actual loss of use of the foot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284, note.

Alternately, the Board notes that Diagnostic Code 5284 provides a 
10 percent evaluation for moderate foot injuries, a 20 percent 
evaluation for moderately severe foot injuries, and a 30 percent 
evaluation for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Despite the veteran's contentions to the contrary, a review of 
the record indicates that an increased rating is not warranted 
under either Diagnostic Code 5283 or 5284.  To warrant a 
20 percent evaluation under Diagnostic Code 5283, the medical 
evidence would have to demonstrate that the veteran has 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  To warrant a 20 percent evaluation under 
Diagnostic Code 5284, the medical evidence would have to 
demonstrate that the veteran has foot injuries that are 
moderately severe; however, such is not shown by the more recent 
evidence of record.  However, the more recent evidence does not 
show that the veteran's residuals of a fracture of the left foot 
with traumatic arthritis are moderately severe to warrant a 20 
percent rating under either Diagnostic Code 5283 or 5284.  

The most probative evidence of the current residuals of the 
fracture of the veteran's left foot is the August 1997 report of 
VA examination.  Although the veteran's foot condition had 
initially been characterized as to include traumatic arthritis; 
however, X-rays of the left foot taken in conjunction with the 
August 1997 examination revealed no evidence of a fracture or 
degenerative joint disease.  It was noted that the veteran's gait 
was within normal limits and that he could stand, squat, 
supinate, pronate, and raise on his toes and heel, although some 
limitation of ankle motion was shown.  See 38 C.F.R. § 4.71, 
Plate II (defining standard ankle motion as to 20 degrees on 
dorsiflexion, and 45 degrees on plantar flexion).  He also had 
what appeared to be callus formations on the 1st and 2nd 
metatarsal heads, which were quite tender and showed some 
deformity.  However, the examiner did not indicate that the 
veteran experienced pain on motion.  

Nevertheless, the Board determines that these findings are 
contemplated by the current 10 percent evaluation, and without 
more, do not reflect moderately severe disability to warrant a 
rating a 20 percent evaluation under Diagnostic Code 5284.  There 
is also no evidence of moderately severe malunion or nonunion of 
the tarsal or metatarsal bones to warrant a 20 percent rating 
under Diagnostic Code 5283.  Therefore, the Board concludes that 
a rating in excess of 10 percent for residuals of a fracture of 
the left foot is not warranted.  In short, the Board finds that 
his left foot impairment is no more than moderately disabling as 
this term is contemplated by Diagnostic Code 5284. 

Because there is no specific diagnostic code to evaluate the 
veteran's foot disability (see 38 C.F.R. § 4.20), the Board also 
has considered the applicability of other diagnostic criteria 
pertaining to the feet.  However, in the absence of evidence of 
acquired flatfoot (Diagnostic Code 5276); bilateral weak feet, 
which are characterized by atrophy of the musculature, disturbed 
circulation and weakness (Diagnostic Code 5277); claw foot (pes 
clavus) (Diagnostic Code 5278); anterior metatarsalgia, anterior 
(Morton's disease) (Diagnostic Code 5279); hallux valgus, 
rigidus, or hammertoe (Diagnostic Codes 5280-82); there is no 
basis for a higher evaluation under any other diagnostic code. 

Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of any rating higher than 10 
percent, for service-connected residuals of a fracture of the 
left foot (formerly, with traumatic arthritis).  Accordingly, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert, 1 Vet. App. at 49.

As a final matter, the Board notes that the above decision is 
based on the pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that there 
is no indication that the schedular criteria are inadequate to 
evaluate the veteran's disability.  In this regard, the Board 
notes that there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise renders impracticable the application of the 
regular schedular standards.  Therefore, in the absence of 
evidence of factors specifically pertaining to left foot 
disability that might warrant extra-schedular consideration, such 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.






ORDER

A 40 percent schedular rating for service-connected sacro-iliac 
strain with degenerative arthritis is granted, subject to the 
laws and regulations governing the award of monetary benefits.

An increased rating in excess of 10 percent for residuals of a 
fracture of the left foot (formerly, with traumatic arthritis) is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

